Fish, J.
1. An action of trover is not maintainable against a bailee of whom
no demand for the property was made before suit, unless it affirmatively appears that there was an actual conversion before the suit was brought. Loveless v. Fowler, 79 Ga. 134.
2. One who executes a bill of sale to specified crops for the purpose of securing a debt, and who, by the terms of the contract expressed in the bill of sale, undertakes, “ as agent for [the creditor] to protect, cultivate, and place in *379marketable condition said crops and to hold said crops subject to his order,” is, in legal contemplation, a bailee holding for the creditor’s benefit.
Trover. Before Judge Holden. Glascock superior court. April 8, 1901.
K. J. Hawkins, for plaintiff. B. F. Walker, for defendant.
3. There was in this case no proof of either a demand or of actual conversion before the trover suit was brought. The judgment of nonsuit was, therefore, right.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.